[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT                     FILED
                       ________________________          U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                               August 24, 2005
                              No. 04-14803                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                  D. C. Docket No. 04-00044-CV-WLS-1-2

JOSEPH PAIT,

                                                                Plaintiff-Appellee,

                                   versus

CITY OF ALBANY, GEORGIA,
JAMES ARROWOOD, Individually
and in his official capacity
as Chief of City of Albany
Fire Department,
JAMES CARSWELL, Individually
and in his official capacity
as Deputy Fire Chief of City
of Albany Fire Department,


                                                        Defendants-Appellants.

                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Georgia
                      _________________________
                             (August 24, 2005)
Before HULL, WILSON and GODBOLD, Circuit Judges.

PER CURIAM:

      After reviewing the district court’s complete and detailed order, we find this

appeal without merit.

      AFFIRMED.




                                         2